DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (APA) in view of Ma et al. US 2019/0006507.
	Regarding claim 1, APA Figs. 1a-1d discloses an epitaxial growth process for a semiconductor device, comprising steps of: 
S1: providing a semiconductor substrate 100, forming a plurality of Dummy Gate structures 120 on the surface of the semiconductor substrate, and forming grooves 110 in a self-aligned manner on both sides of the Dummy Gate structures through an etching process; 
S2: forming an initial seed layer 111 on the inner side surfaces of the grooves through an epitaxial growth process, the thickness of the formed initial seed layer on the bottoms of the grooves being greater and the thickness of the formed initial seed layer on the sidewalls being smaller since the growth speed of crystal faces <100> and <110> is different Fig. 1b; 
S4: forming a main body layer 112 on the seed layer through an epitaxial growth process, the main body layer filling the grooves; and 
S5: forming a cover layer 113 on the main body layer through an epitaxial growth process.  
APA does not disclose S3: performing an etching process to longitudinally etch the initial seed layer to thin the bottom of the initial seed layer to form a seed layer; 
Ma et al. Fig. 10 performs an etching process 810 to longitudinally etch a semiconductor layer 65’ to thin the bottom of layer 65’ to form a second semiconductor layer 65C.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the etching process of Ma et al. in the method of APA. The motivation is to form a semiconductor layer that may help to reduce current leakage from the subsequently formed metal gate to the source/drain regions. In addition, the process can form a layer that may also create a depletion region under the drain, thus lowering the potential barrier from the source to channel junction. The etching step may also form device structures that help to alleviate the short channel effect as taught by Ma et al. [0049]. 
Regarding claim 3, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 1. APA [0004] teaches wherein the grooves are in a [Symbol font/0x53]-shaped structure or a U-shaped structure. 
Regarding claim 4, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 1. Ma et al. [0031]-[0038] teaches a T1 65’ between 1nm to 10nm or 30nm to 80nm and T3 65C between 1nm to 5nm.  Ma et al. does not teach wherein the thickness of the bottom of the initial seed layer is within 15 nm-30 nm and the thickness of the bottom of the seed layer is within 5 nm-15 nm.  However, Ma et al. establishes a relationship between the thickness of the semiconductor layer 65 in the source/drain regions and the device performance [0067]. This demonstrates that to help reduce current leakage from metal gate to the source/drain regions, varying the thickness of the semiconductor layer 65 from which a range of values of the parameters of the semiconductor layer would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the thickness of the bottom of the initial seed layer and the thickness of the bottom of the seed layer in order “to achieve a high performance device” thereof and optimize “the thickness of the bottom of the initial seed layer within 15 nm-30 nm and the thickness of the bottom of the seed layer within 5 nm-15 nm” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 5, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 1. APA [0006] teaches wherein the epitaxial growth process in step S2, step S4 and step S5 is a selective epitaxial growth process.  
Regarding claim 6, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 5. Ma et al. [0032] teaches wherein the temperature range of the epitaxial growth process is within 500°C-800°C and the pressure is within l torr-100 torr.  
Regarding claim 8, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 1. APA ([0003]-[0009]) in view of Ma et al. ([0031]-[0048]) further teaches wherein the seed layer 110, the main body layer 111 and the cover layer 112 are germanium-silicon epitaxial layers, the germanium-silicon epitaxial layers are source and drain embedded epitaxial layers forming a PMOS transistor to improve the hole mobility of a channel region of the PMOS transistor, a source region and a drain region of the PMOS transistor are formed in the germanium-silicon epitaxial layers, Dummy Gate structures or gate structures of the PMOS transistor are formed between two grooves in which the germanium-silicon epitaxial layers are formed, the Dummy Gate structures are stacking structures of gate dielectric layers and polysilicon gates, and the gate structures are stacking structures of gate dielectric layers and metal gates.  
Regarding claim 9, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 1. APA ([0003]-[0009]) in view of Ma et al. ([0031]-[0048]) further teaches wherein the seed layer 110, the main body layer 111 and the cover layer 112 are germanium-silicon-boron epitaxial layers, the germanium-silicon-boron epitaxial layers are source and drain embedded epitaxial layers forming a PMOS transistor to improve the hole mobility of a channel region of the PMOS transistor, a source region and a drain region of the PMOS transistor are formed in the germanium-silicon-boron epitaxial layers, Dummy Gate structures or gate structures of the PMOS transistor are formed between two grooves in which the germanium-silicon-boron epitaxial layers are formed, the Dummy Gate structures are stacking structures of gate dielectric layers and polysilicon gates, and the gate structures are stacking structures of gate dielectric layers and metal gates.  
Regarding claim 10, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 1. APA ([0003]-[0009]) in view of Ma et al. ([0031]-[0048]) further teaches wherein the seed layer 110, the main body layer 111 and the cover layer 112 are phosphorus-silicon epitaxial layers, the phosphorus-silicon epitaxial layers are source and drain embedded epitaxial layers forming an NMOS transistor, to improve the electron mobility of a channel region of the NMOS transistor, a source region and a drain region of the NMOS transistor are formed in the phosphorus-silicon epitaxial layers, Dummy Gate structures or gate structures are formed between two grooves in which the phosphorus-silicon epitaxial layers are formed, the Dummy Gate structures are stacking structures of gate dielectric layers and polysilicon gates, and the gate structures are stacking structures of gate dielectric layers and metal gates.  
Regarding claim 11, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 8. APA [0003] teaches the process node of the PMOS transistor is 28nm, 14nm or smaller.  
Regarding claim 12, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 9. APA [0003] teaches wherein the process node of the PMOS transistor is 28nm, 14nm or smaller.  
Regarding claim 13, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 10. APA [0003] teaches wherein the process node of the NMOS transistor is 28nm, 14nm or smaller.  
Regarding claim 14, APA in view of Ma et al. teaches a semiconductor device, wherein the semiconductor device comprises a source and drain region epitaxial layer formed by adopting the epitaxial growth process for the semiconductor device according to claim 1. Ma et al. [0031]-[0038] teaches a T1 65’ between 1nm to 10nm or 30nm to 80nm and T3 65C between 1nm to 5nm.  Ma et al. does not teach wherein the thickness of the bottom of the seed layer is within 5nm-15nm.  However, Ma et al. establishes a relationship between the thickness of the semiconductor layer 65 in the source/drain regions and the device performance [0067]. This demonstrates that to help reduce current leakage from metal gate to the source/drain regions, varying the thickness of the semiconductor layer 65 from which a range of values of the parameters of the semiconductor layer would be considered a result effective variable.
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the thickness of the bottom of the initial seed layer and the thickness of the bottom of the seed layer in order “to achieve a high performance device” thereof and optimize “the thickness of the bottom of the seed layer within 5 nm-15 nm” as a "result effective variable”, and arrives at the recited limitation.
Regarding claim 15, APA in view of Ma et al. teaches the semiconductor device according to claim 14. APA ([0003]-[0009]) in view of Ma et al. ([0031]-[0048]) further teaches wherein the semiconductor device is a PMOS transistor, the source and drain embedded epitaxial layers are germanium-silicon epitaxial layers, the source and drain embedded epitaxial layers transistor to improve the hole mobility of a channel region of the PMOS transistor, a source region and a -13-drain region of the PMOS transistor are formed in the source and drain embedded epitaxial layers, Dummy Gate structures or gate structures of the PMOS transistor are formed between the source and drain embedded epitaxial layers, the Dummy Gate structures are stacking structures of gate dielectric layers and polysilicon gates, and the gate structures are stacking structures of gate dielectric layers and metal gates.  
Regarding claim 16, APA in view of Ma et al. teaches the semiconductor device according to claim 14. APA ([0003]-[0009]) in view of Ma et al. ([0031]-[0048]) further teaches wherein the semiconductor device is a PMOS transistor, the source and drain embedded epitaxial layers are germanium-silicon-boron epitaxial layers, the source and drain embedded epitaxial layers to improve the hole mobility of a channel region of the PMOS transistor, a source region and a drain region of the PMOS transistor are formed in the source and drain embedded epitaxial layers, Dummy Gate structures or gate structures of the PMOS transistor are formed between the source and drain embedded epitaxial layers, the Dummy Gate structures are stacking structures of gate dielectric layers and polysilicon gates, and the gate structures are stacking structures of gate dielectric layers and metal gates.  
Regarding claim 17, APA in view of Ma et al. teaches the semiconductor device according to claim 14. APA ([0003]-[0009]) in view of Ma et al. ([0031]-[0048]) further teaches wherein the semiconductor device is an NMOS transistor, the source and drain embedded epitaxial layers are phosphorus-silicon epitaxial layers, the source and drain embedded epitaxial layers are used to improve the electron mobility of a channel region of the NMOS transistor, a source region and a drain region of the NMOS transistor are formed in the source and drain embedded epitaxial layers, Dummy Gate structures or gate structures of the NMOS transistor are formed between the source and drain embedded epitaxial layers, the Dummy Gate structures are stacking structures of gate dielectric layers and polysilicon gates, and the gate structures are stacking structures of gate dielectric layers and metal gates.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA and Ma et al. as applied to claim 1 above, and further in view of Chan et al. US 2019/0267471.
Regarding claim 2, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 1. APA in view of Ma et al. does not teach wherein the grooves are formed through a dry etching process.  Chan et al. [0024] teaches source/drain trenches 232 formed using a dry etching process. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the dry etching process of Chan et al. in the method of APA and Ma et al. for the purpose of using an anisotropic etch such that the spacer material remains along sidewalls of the dummy gate structure to form gate spacers. 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Ma et al. as applied to claim 5 above, and further in view of Tsai et al. US 2019/0165141.
Regarding claim 7, APA in view of Ma et al. teaches the epitaxial growth process for the semiconductor device according to claim 5. Ma et al. [0032] teaches wherein gas used in the epitaxial growth process comprises SiH2Cl2 or SiH4, GeH4, PH3, HCL, and the flow rate is within 1 sccm-1000 sccm. APA in view of Ma et al. does not teach H2, and N2, wherein H2 and N2 are carrier gas and the flow rate of carrier gas H2 and N2 is within 1 slm-50 slm.  
Tsai et al. [0029] teaches an epitaxial process to form source/drain structures using H2 and N2 carrier gas and the flow rate of carrier gas H2 and N2 within 1slm-50slm. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the carrier gases and the flow rate of the carrier gases as taught by Tsai et al. in the process of APA and Ma et al. for the purpose of using common carrier gases used in epitaxial processes, as the court has held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is prima facie obvious. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/           Primary Examiner, Art Unit 2898